DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al (US PAP 2016/ 0267673), “Grbic” in view of Uchiyama et al (US PAP 2013/ 0170734),”Uchiyama” (IDS).
uncertainty determination module 212 (corresponding to the determination unit) is configured to estimate uncertainty at each vertex of the surface model to provide an uncertainty model.  Uncertainty in the surface model may be due to, e.g., an image boundary being unclearly delineated or nonexistent (e.g., from signal dropout in transesophageal echocardiogram), or may be due to the image boundary having multiple responses in a certain range) see for example fig. 2 and [0037]; fig 9 and [0053] disclose “At step 906, uncertainty is estimated at each of the plurality of vertices of the surface model.  In one embodiment, a trained classifier (e.g., PBT classifier) determines a range of acceptable boundary points along the surface normal of each vertex.  The range of acceptable boundary points may correspond to a probability distribution indicating a probability calculated by the trained classifier that each point of the range of acceptable boundary points accurately identifies an image boundary.  The uncertainty is quantified by fitting a respective uncertainty distribution (e.g., Gaussian distribution) to the probability distribution of the range of acceptable boundary points determined for each vertex.  In one embodiment, uncertainty is refined by defining a maximum and minimum for the range of acceptable boundary points for one or more vertices.
However, Grbic does not explicitly teach estimate an inspection result on each of the plurality of images imaged with the different imaging conditions based on a learning model which is previously constructed by learning a correlation between (i) feature quantity based on data of the image and (ii) the inspection result representing a result of quality determination, and calculate a comprehensive inspection result based on reliability relating to a "No Good" or "Good" degree of evaluation for each of the estimated inspection results on the plurality of images imaged with the different imaging conditions.
Uchiyama explicitly teaches estimate an inspection result on each of the plurality of images imaged with the different imaging conditions based on a learning model which is previously constructed by learning a correlation between (i) feature quantity based on data of the image and (ii) the inspection result representing a result of quality determination, and calculate a comprehensive inspection result based on reliability relating to a "No Good" or "Good" degree of evaluation for each of the estimated inspection results on the plurality of images imaged with the different imaging conditions (i.e., the main control part 21 of the visual inspection device 2 verifies whether or not the non-defective item learning processing has been correctly performed (step S304), and adjusts setting parameters such that a non-defective item is correctly determined as a non-defective item.  Specifically, the non-defective/defective determination is performed on non-defective item images acquired by capturing a number of inspection objects (non-defective items) 6 for testing by the camera 1 or the plurality of stored non-defective item images, and the user manually adjusts the setting parameters so as to obtain a correct result.  After the optimal adjustment of the setting parameters, the main control part 21 stores the adjusted setting parameters (step S305), to complete the setting mode.  The processing shown in steps S301 to S305 is a so-called operation on an image of the inspection object 6 captured by the camera 1 (or one image selected by the user out of a plurality of already acquired images) is displayed in an image displaying region (main image displaying part) 41.  In the non-defective item learning processing, it is displayed as a candidate of an image to be stored as a non-defective item image”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Uchiyama into Grbic to provide a defect amount to be compared with a determination threshold for making a non-defective/defective determination on the inspection object which is calculated with respect to each of the plurality of stored images based on the set defective threshold, and whether or not each of the calculated defect amounts is an outlier is tested by statistical processing, thus outlier information for specifying an image whose defect amount has been tested to be the outlier is displayed and outputted, which allows visual checking as to whether or not the defect amount calculated per image is a statistically appropriate defect amount in the group of images of items regarded as non-defective items, so as to facilitate elimination of an image of an apparently defective item from the image group to serve as the standard for setting the defect threshold.  Hence it is possible to reliably eliminate an image of a defective item even in the case of mixture of the image and reduce the possibility to affect the setting of the determination threshold for making the non-defective/defective determination, so as to perform the non-defective/defective determination with high accuracy see for example column [001- 7 and 33].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 5 and 8- 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano (US PAP 2013/ 0177232). “Hirano” (IDS).
As per claim 1, as best understood and as to the broadest reasonable interpretation, Hirano teaches a determination unit configured to estimate an inspection result on each of the plurality of images imaged with the different imaging conditions based on a learning model which is previously constructed by learning a correlation between (i) feature quantity based on data of the image and (ii) the inspection result representing a result of quality determination, and calculate a comprehensive inspection result based on reliability relating to a "No Good" or "Good" degree of evaluation for each of the estimated inspection results on the plurality of images imaged with the different imaging conditions (i.e., Based on a description of inspection requiring desired image processing, the user previously selects one or a plurality of image processing tools with respect to the inspection object, and makes a non-defective/defective determination (corresponding to the determination function performed by the determination unit) by use of selected plurality of image processing tools.  Examples of a typical image processing tool include "area" for measuring an area of a specific place, "pattern search" for detecting a pattern, "edge positioning" for measuring a position of an edge, "blob" for measuring a characteristic amount regarding a blob, "flaw" for detecting a flaw due to a change (corresponding to the relationship model(s)).  In the present embodiment, in addition to these tools, "learning inspection" exists as an image processing tool for automatically defining a range of a non-defective item by learning a plurality of non-defective item images, to detect an item which is "not a non-defective item".  A flowchart shown in FIG. 3 shows a processing procedure in the case of the user performing on a setting mode a variety of setting with regard to "learning inspection" out of the plurality of image processing tools) see for example fig. 3 (reproduced below), the abstract and [0076].

    PNG
    media_image1.png
    563
    454
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    330
    280
    media_image2.png
    Greyscale

a plurality of inspection objects 6 flow on a line of the conveyor belt 5.  The image of the inspection object 6 is captured by the camera 1 set over (or under, or lateral to) the inspection object 6, and the captured image is compared with a standard image (e.g., captured image of a non-defective item), to determine whether or not a flaw, a defect or the like exists in the inspection object 6 (corresponding to the reliability criteria).  When determined that a flaw, a defect, or the like exists in the inspection object 6, an NG (No Good) determination is made.  On the other hand, when determined that a flaw, a defect or the like does not exist in the inspection object 6, an OK determination is made; [0086] discloses “the main control part 21 of the visual inspection device 2 verifies whether or not the non-defective item learning processing has been correctly performed (step S304), and adjusts setting parameters such that a non-defective item is correctly determined as a non-defective item.  Specifically, the non-defective/defective determination is performed on non-defective item images acquired by capturing a number of inspection objects (non-defective items) 6 for testing by the camera 1 or the plurality of stored non-defective item images, and the user manually adjusts the setting parameters so as to obtain a correct result”.
As per claim 2, Hirano teaches in response to the reliability of the calculated comprehensive inspection result does not satisfy a certain condition, the determination unit is configured to output an instruction to re-image the image and calculate the comprehensive inspection result again using the re-imaged image (i.e., the main control part 21 re-detects a defective portion with respect to the foregoing image group (each of all the images stored in the non-defective item image data storing part 231) based on 
As per claim 3 and in light of the rejections supra, Hirano teaches in response to the reliability of the calculated comprehensive inspection result not satisfying a certain condition, the determination unit is configured to output an instruction to re-image the image and calculate the comprehensive inspection result again by using the re-imaged image and the image imaged up to the previous time (i.e., a defective portion is re-detected based on the reset defect threshold, to determine whether or not the stored defective item image is an image of a defective item based on the set determination threshold) see for example the abstract; [165] and fig. 25 also disclose a similar criteria wherein the order of the processing of step S2502 and the processing of step S2501 is reversed and wherein a non-defective/defective determination is made on the defective item image by use of the defect threshold and determination threshold updated in step S2504.
As per claim 4, Hirano teaches an imaging condition decision unit is configured to determine an imaging condition of the image, wherein the imaging condition decision unit is configured to change an imaging condition at the time of the re-imaging from an imaging condition at the time of previous imaging (i.e., camera 1 includes therein an FPGA, a DSP, or the like for performing image processing, and includes a camera module having an imaging element for capturing the image of the inspection object 6…a captured color image is converted to an HDR image by the CMOS substrate based on its conversion characteristic of expanding a dynamic range) see for example [0064]; fig. 3 depicts the processing in steps S301 to S305 so-called operation on the setting mode.
As per claim 5, Hirano teaches an imaging condition decision unit that determines an imaging condition of the image, wherein the imaging condition decision unit changes an imaging condition at the time of the re-imaging from an imaging condition at the time of previous imaging (i.e., camera 1 includes therein an FPGA, a DSP, or the like for performing image processing, and includes a camera module having an imaging element for capturing the image of the inspection object 6…a captured color image is converted to an HDR image by the CMOS substrate based on its conversion characteristic of expanding a dynamic range) see for example [0064]; fig. 3 depicts the processing in steps S301 to S305 so-called operation on the setting mode.
As per claim 8, Hirano teaches wherein the imaging condition decision unit is configured to increase the number of images to be taken at the time of the re-imaging from the number of images to be taken at the time of previous imaging for an inspection part where the inspection result is not good (i.e., the non-defective/defective determination is performed on non-defective item images acquired by capturing a number of inspection objects (non-defective items) 6 for testing by the camera 1 or the plurality of stored non-defective item images, and the user manually adjusts the setting parameters so as to obtain a correct result) see for example [0086]; [0076, 103, 122, 153, and 156] also disclose similar limitation.
As per claim 9, Hirano teaches wherein the imaging condition decision unit is configured to increase the number of images to be taken at the time of the re-imaging from the number of images to be taken at the time of previous imaging for an inspection number of inspection objects (non-defective items) 6 for testing by the camera 1 or the plurality of stored non-defective item images, and the user manually adjusts the setting parameters so as to obtain a correct result) see for example [0086]; [0076, 103, 122, 153, and 156] also disclose similar limitation.
As per claim 10, as best understood and in light of the rejections, Hirano teaches  the determination unit has a plurality of different relationship learning models, the plurality of different learning models including the previously constructed learning model, and the determination unit is configured to estimate the inspection result using the previously constructed learning models in accordance with each of the plurality of images. (i.e., the main control part 21 of the visual inspection device 2 sets a positional displacement correcting pattern with respect to an image of the inspection object 6 whose input has been accepted (step S301), wherein with subtle positional displacement of an image of the inspection object 6 whose input has been accepted, setting a pattern of image to serve as a standard allows adjustment of the positional displacement of the image of the inspection object 6 whose input has been accepted) see for example fig. 3 and [0077].
As per claim 11, as best understood and in light of the rejections, Hirano teaches determination unit has a plurality of different learning models, the plurality of different learning models including the previously constructed learning model, and the determination unit is configured to estimate the inspection result for the image at the time of the re-imaging, using a relationship learning model different from the previously visual inspection device 2 sets a positional displacement correcting pattern with respect to an image of the inspection object 6 whose input has been accepted (step S301), wherein with subtle positional displacement of an image of the inspection object 6 whose input has been accepted, setting a pattern of image to serve as a standard allows adjustment of the positional displacement of the image of the inspection object 6 whose input has been accepted) see for example fig. 3 and [0077].
As per claim 12, as best understood and in light of the rejections, Hirano teaches  the determination unit has a plurality of different learning models, the plurality of different learning models including the previously constructed learning model, and the determination unit is configured to estimate the inspection result for the image at the time of the re-imaging, using a learning model different from the previously constructed learning model based on which the inspection result was estimated for the image at the time of previous imaging (i.e., the main control part 21 of the visual inspection device 2 sets a positional displacement correcting pattern with respect to an image of the inspection object 6 whose input has been accepted (step S301), wherein with subtle positional displacement of an image of the inspection object 6 whose input has been accepted, setting a pattern of image to serve as a standard allows adjustment of the positional displacement of the image of the inspection object 6 whose input has been accepted) see for example fig. 3 and [0077].
Allowable Subject Matter
Claims 6- 7 are allowed.

Response to Arguments
Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks dated 5/11/21 examiner responds as follows:
1) Applicant argues “Applicant respectfully disagrees with the Office's analysis of the references and submits that the "range of acceptable boundary points" or "range of a non-defective item" described by the references are not "a degree of evaluation" recited in the claims” which in reference to [0076] of Hirano. Remarks at 9.
Examiner respectfully disagrees. Examiner would point to the rejection of the record to disclose “When determined that a flaw, a defect, or the like exists in the inspection object 6, an NG (No Good) determination is made.  On the other hand, when determined that a flaw, a defect or the like does not exist in the inspection object 6, an OK determination is made” which is explicitly taught in paragraph [0065] of Hirano. 
Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

[0072]… Especially for performing below-mentioned non-defective item learning processing, the user selects an image of the inspection object 6 determined by the user as an image of a non-defective item by use of the display device 3, the input unit 24, and the like, and image data of a plurality of selected images is stored into the non-defective item image data storing part 231.

[0076] (listed supra)… In the present embodiment, in addition to these tools, "learning inspection" exists as an image processing tool for automatically defining a range of a non-defective item by learning a plurality of non-defective item images, to detect an item which is "not a non-defective item".  A flowchart shown in FIG. 3 shows a processing procedure in the case of the user performing on a setting mode a variety of setting with regard to "learning inspection" out of the plurality of image processing tools. 

[0086] Returning to FIG. 3, the main control part 21 of the visual inspection device 2 verifies whether or not the non-defective item learning processing has been correctly performed (step S304), and adjusts setting parameters such that a non-defective item is correctly determined as a non-defective item.  Specifically, the non-defective/defective determination is performed on non-defective item images acquired by capturing a number of inspection objects (non-defective items) 6 for testing by the camera 1 or the plurality of stored non-defective item images.

[0089] However, since the example where only the "learning inspection" is set as the image processing tool is shown in the present embodiment, an NG determination is made when a defect amount of the "learning inspection" exceeds an upper limit (determination threshold).  As opposed to this, when a plurality of image processing tools such as the foregoing "area" and the "flaw" are set, an NG determination may be made when processing by any of the set image processing tools becomes NG.

[0099] FIG. 7 is an exemplary view of a non-defective item image input accepting screen in the visual inspection device 2 according to the embodiment of the present invention.  As shown in FIG. 7, an image of the inspection object 6 captured by the camera 1 (or one image selected by the user out of a plurality of already acquired images) is displayed in an image displaying region (main image displaying part) 41.  In the non-defective item learning processing, it is displayed as a candidate of an image to be stored as a non-defective item image.

[0100] In a non-defective item learning result display region (non-defective item learning result display part) 42, one icon is displayed per image stored as a non-defective item image at this stage.  In FIG. 7, it is displayed with a ".quadrature." mark.  When an "ADD" button 43 is selected, an input of an image being displayed in the image display region 41 is accepted.  An image whose input has been accepted is stored into the non-defective item image data storing part 231 as a non-defective item image.

0156] However, a memory used capacity becomes larger as the number of non-defective item images increases.  Thereat, for example, (2) a total number P of pixel values obtained by adding pixel values of the respective pixels of the non-defective item images may be calculated per pixel, while a value Q obtained by adding all the square of each of concentration values of the 10 non-defective item images may be calculated per pixel, and the number (10) of non-defective item images, the total P and the value Q may be regarded as the "information regarding learning processing".  In this case, when the data becomes learning data unintended by the user after additional learning, the concentration value of each pixel of the total P may be divided by 10 to calculate an average value per pixel, while a standard deviation may be calculated per pixel by use of the total P and the value Q, to thereby return the data to its original state. 

[0158] In short, the "information regarding learning processing" is information for calculating the average value and the standard deviation per pixel of a plurality of image data stored in the non-defective item image data storing part 231.  As in the foregoing (2) and (3), the number (10) of non-defective item images, the total P, the value Q, and the defect threshold obtained from the 10 pieces of image data are preferably regarded as the "information regarding learning processing". 


For brevity Paragraphs [114, 115, 117, 129, 149, 151- 153, 155- 163, 165, 169- 174, 176, 178, and 180] are merely listed (and not reproduced) as disclosing the alleged missing limitation. 
Accordingly examiner would request an explanation of how the claims avoid the references or distinguish from them as listed supra (see the portions from the Grbic in view of Uchiyam under 35 USC 103 and Hirano reference under 35 USC 102). 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov